UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
JASON REZAIAN, ef al.,
Plaintiffs,
v.

Civil Case No. 16-1960 (RJL)

ISLAMIC REPUBLIC OF IRAN, et al.,

FILED
agreed to pay Iran approximately $1.7 billion.

Alleging that his detention amounted to hostage taking and torture, Jason, with his
brother, Ali Rezaian (“Ali”), and mother, Mary Rezaian (“Mary”) (collectively, “plaintiffs”
or “the Rezaians”) sued the Islamic Republic of Iran and the Islamic Revolutionary Guard
Corps (collectively, “Iran’’) under the Foreign Sovereign Immunities Act (“FSIA”), 28
U.S.C. §§ 1602 et seq. Iran has not appeared to defend its conduct, so the Rezaians filed a
Motion for Default Judgment [Dkt. # 19]. For the reasons that follow, their motion must
be GRANTED.

FINDINGS OF FACT

Based on the testimony and documentary evidence comprising the record in this
case, the Court makes the following findings of fact.

Jason Rezaian was born in San Francisco, California, in 1976. See Hr’g Tr. 22:14—
16. He is a United States citizen by birth. See id. And because his father was an Jranian
citizen who emigrated to the United States, Jason is also a citizen of Iran. See id. at 23:6—
14, 95:18-24.

Jason has been working as a journalist since the mid-2000s, and his dual-national
status placed him a unique position within the industry. See Hr’g Tr. 27:20-28:13. Iranian
citizenship gave Jason access to connections and press credentials in Iran that were out of
many American journalists’ reach. See id. At the same time, Jason, who grew up in the
United States, could write for and connect with American audiences. See id. at 26:14-19.

In 2009, after freelancing for a time from the United States, Jason decided to move to
Tehran and work full-time as a journalist covering Iran. See id. at 27:20-28:13.

Initially, the move went well. In Iran, Jason “work[ed] very consistently from 2009
until 2012 when [he] was offered [a] job at the Zhe Washington Post.” Hr’g Tr. 28:11—13.
The job offer caused his “stock rose exponentially.” Jd. at 28:20-22. Working for the Post
came with “a better income, more stability, more opportunities”—including opportunities
to appear on television—‘and more respect, generally, within the community of
officialdom and business inside Iran.” Jd. at 28:23—25; 30:4—20. By July 2014, Jason was
a successful, visible American journalist, reporting from inside Iran.

At 8:00 pm, on July 22, 2014, Jason and his wife, Yeganeh Salehi (“Yeganeh”), left
their apartment and took an elevator downstairs to catch a taxi. See Hr’g Tr. 34:20-35:20.
They were headed to a birthday party for Yeganeh’s mother—but they never made it. See
id. When the elevator reached the building’s garage, the doors opened to three masked
men. See id. at 35:10—13; 36:34. One was pointing a gun at Jason. See id. The gunman
confirmed Jason’s identity, forced his way onto the elevator, and brought the couple back
to their apartment. See id. After gaining entry to the apartment, the men “ransack[ed] the
entire property.” Jd. at 35:10—20.

Soon, a team of more than a dozen agents, all wearing surgical masks over their
faces, arrived at the apartment. See Hr’g Tr. 36:1-4. They confiscated Jason’s and
Yeganeh’s identifying documents—including their passports—and electronics. See id. at
36:2-21. They demanded passwords to social media and email accounts. See id. When

they were done going through the apartment, the agents led Jason and Yeganeh to a van,
handcuffed and blindfolded them, and drove to Evin Prison. See id. at 37:20-38:14; 87:10—
20. There, both were detained by Iran’s Revolutionary Guard. See id. at 37:20-38:14;
87:10—20.

At Evin Prison, Jason was accused of espionage. See Hr’g Tr. 38:15-24. His
captors told him he would face execution if he did not confess to the charge, and then
“deposited [him] in solitary confinement” for the next 49 days. See id. at 39:10-24. While
in solitary confinement, Jason was held in an eight foot by four foot cell. See Hr’g Tr.
40:5—6. The cell had no furniture, save for a piece of carpeting and two rough blankets.
See id. at 40:20-41:3. The lights were kept on twenty-four hours a day. See id. at 40:18—
19. And the food was sparse enough that Jason lost forty pounds during the first forty days
he was confined. See id. at 43:6—21.

This treatment took a considerable mental and physical toll. Jason
“quickly . . . bec[a]me disjointed from reality.” Hr’g Tr. 42:2. He cycled through feelings
of “hysteria,” “confusion,” and “depression.” Jd. at 42:2-22. He developed infections in
his eyes and elsewhere. See id. at 44:12—14. His captors failed to give him blood pressure
medication that he had been prescribed since high school. See id. at 44:3—-11. And he
developed pulmonary and respiratory issues that have never since abated. See id. at 44:16—
22.

For a while, Jason was interrogated on a near daily basis. See Hr’g Tr. 44:23-45:10.
The frequency later tapered off. See id. But his interrogations remained harrowing

throughout his detention. Jason was routinely threatened with execution. See id. at 45:13-
15. He “was told that if [he] didn’t answer certain questions in certain ways, limbs would
be cut off.” Jd. at 45:16-18. After being removed from solitary confinement, Jason’s
captors threatened him with return. See id. at 45:19-21. And his interrogators also
threatened harm to his wife, who, as Jason well knew, had been arrested alongside him.
See id. at 46:4—10.

Eventually, worn down, Jason relented and gave a forced confession. See Hr’g Tr.
46:11-19. He had not, of course, committed any acts of espionage. See id. But Jason’s
captors told him that providing a videotaped confession was his only chance of ever being
released. See id. So he did as he was told. See id.

From time to time, Jason’s captors brought him to an Iranian court. The appearances
were ostensibly to try him on the espionage charges. See Hr’g Tr. 47:2—25. But the
proceedings were largely for show. The only legal representation Jason ever received was
from a court-appointed attorney who did not meet with him outside the presence of the
judge. /d. 47:12-16; 48:1-19. Jason was not given advance notice of any court date. See
id. And he was not allowed to present defenses to the court. See id. at 48:20—22. In fact,
no side presented any witness, or any other evidence, for or against him. See id. at 49:14—
50:20. Despite the absence of evidence, the judge overseeing Jason’s case made “very
clear that[] [Jason was] a spy for the United States of America,” and that he intended to
““sentenc[e] [Jason] to death.” Jd. at 49:2—-5 (quotation marks omitted).

In the end, however, no verdict was ever rendered. See Hr’g Tr. at 50:21—51:14.

Instead, in January 2016, Jason learned “that [he] would be released in a swap in exchange
for several Iranian nationals being held in U.S. prisons.” Jd. at 52:19-22; 85:14-18. This
did not come as a complete surprise. Throughout the detention, Jason’s captors had
repeatedly told him, “you will be released when America gives us what we want.” Jd. at
51:21-52:1.

Prior to the actual release, Jason was, again, forced to give a videotaped statement.
See Hr’g Tr. 79:16-80:22. This time, his captors attempted to elicit compliments about the
conditions of his confinement and apologies for mistakes Jason had ostensibly made. See
id. Jason also had to sign a letter requesting a pardon from Iran’s supreme leader. See
id. After doing so, he was given clothes and a perfunctory physical examination, and then
taken to an airport. See id. at 83:2-84:20. Jason arrived at the airport on January 16th,
2016—544 days after his arrest. See id. at 85:14—18.

The Iranian Revolutionary Guard agents who transported Jason from prison to the
airport told him him that his wife and mother would not be permitted to leave Iran with
him. See Hr’g Tr. 83:21-82:22. This created one last hurdle for Jason to clear before
leaving. Yeganeh’s passport had been taken when she was arrested, and Iran’s legal case
against her remained pending. See id. at 84:2-6. If Yeganeh was not permitted to leave
with Jason, it was not clear that she would ever make it out of Iran. See id. Jason resisted
the Iranian agents’ attempts to get him to board a plane without his wife and mother. See
id. at 84:25-85:13. And finally, more than twelve hours after he left prison, Jason was
reunited with both Yeganeh and Mary. See id. at 85:14—86:15.

All three boarded a Swiss ministerial plane and left Iran together. Hr’g Tr. 85:14—
86:15. They flew to Switzerland, and then to Landstuhl, Germany, where Jason was taken
to a military hospital and treated by a team of psychologists trained to deal with returning
captives. See id. at 88:14-89:15.

While Jason’s flight to Switzerland marked the end of his detention, the physical
and mental effects of the imprisonment remain ongoing. Jason developed back problems
from the sleeping conditions in Evin Prison. See Hr’g Tr. 220:11-—222:20. He developed
breathing problems from the air quality. See id. And neither have subsided. See id. While
in prison, Jason experienced pain in his testicles that was never adequately treated and now
may affect his ability to conceive children. See id. Jason continues to feel shame and guilt
because of the experience. See id. at 221:17—21. He has trouble sleeping, and sometimes
wakes up screaming due to nightmares. See id. at 224:5-13. He has severe anxiety
associated with travel, and he has psoriasis brought on by stress. See id. at 221:22—223:20.

Jason’s experience also irrevocably altered his relationships with family members.
See Hr’g Tr. 224:14—228:21. Yeganeh can no longer return to the country where she grew
up and where her parents still live. See id. Mary and Ali Rezaian had their lives upended
by Jason’s detention, and all must now live with the memories of the turbulent time period.
See id.

Ali, for his part, put his life and career on hold to become, in essence, a full-time
advocate for Jason’s release. Ali was tasked with coordinating between his family, the
United States Department of State, the United Nations, and the Washington Post, all of

whom had an interest in Jason’s situation in Iran. See Hr’g Tr. 114:12-116:10; 120:22-

7
122:3. In that capacity, Ali had to make strategic decisions—like the decision to publicize
Jason’s detention—that potentially changed the likelihood of Jason’s survival. See id. He
attended hundreds of meetings with government officials and nonprofit groups. See id. at
128:14—16. He petitioned the Iranian government for Jason’s release. See id. at 116:15—
117:12. And he vigilantly tracked news filtering out of Iran. See id.

This work “took over [Ali’s] life completely for 18 months.” Hr’g Tr. 234:12—16.
By the time Jason was released, Ali had given somewhere between two and three hundred
interviews on television. See id. at 128:9-13. Most prominently, he spoke at the United
Nations Human Rights Council in 2015. See id. at 120:22—122:3. Following that speech,
Iranian news outlets published pictures of Ali and accused him of being a spy. See id. at
122:4—124:6. From then on, Ali had to worry about retaliation from Iran in addition to all
of the other interests he was balancing. See id. at 127:3-17. And in fact, Iran did
interrogate both his mother and Yeganeh about Ali’s speeches and statements to the press.
See id. at 127:18-128:8.

Much of Ali’s campaign was funded out of pocket. He spent approximately
$300,000 of his own money on flights, hotel rooms, communications, legal expenses, and
payments to an employee of his consulting company, who he enlisted assist his efforts. See
Hr’g Tr. 129:21-135:1. Ali also lost business opportunities due to his focus on freeing
Jason. See id. at 135:4-136:7. His consulting firm shed clients and declined engagements
because Ali’s time was consumed by advocacy for Jason. See id.

Like Jason, Ali continues to experience ongoing psychological effects from the
ordeal. Ali became “very depressed” during his campaign to free Jason, considering, at
one point, whether killing himself would increase the pressure on Iran to release his
brother. Hr’g Tr. 234:12-16; 235:16-236:14. He continues to experience feelings of
paranoia, and the year and a half spent prioritizing Jason over his wife and children
damaged Ali’s relationship with his immediate family. See id. at 236:15—237:9. Ali now
sees both a therapist and psychopharmacologist to help him deal with these issues. See id.
at 239:22—240:2.

Mary Rezaian also uprooted her life upon learning of Jason’s detention. After living
with Jason in Iran for parts of 2011 and 2012, Mary moved to Istanbul, Turkey, when Jason
and Yeganeh got married. See Hr’g Tr. 141:10-143:12. She built a life there, taking a job
teaching English at a language institute. See id. at 144:6-15. But after Jason’s arrest, Mary
quit her job to make frequent trips to Tehran, where she could help her imprisoned son. See
id. at 151:20—25; 165:1-4.

In Iran, Mary met with Revolutionary Guard agents on multiple occasions to discuss
Jason. See Hr’g Tr. 152:15—-155:25. The agents made clear that they controlled access to
Jason. See id. They were, for example, able to arrange visitations. See id. And the agents
made clear what the Revolutionary Guard hoped to gain from Jason’s detention: They
expressly sought Mary’s “help in contacting either Secretary Kerry or Mrs. Kerry or
Wendy Sherman to see about making the trade for Jason.” Jd.

Mary could not, of course, broker a deal on behalf of the United States government.

See Hr’g Tr. 155:16—-157:23. She was left, therefore, to wait out Jason’s detention as he
was tried for espionage—in proceedings Mary was not permitted to attend—and as the
Revolutionary Guard tried to intimidate her and Yeganeh. See id. at 159:6-160:7; 162:4—
163:7. Mary did just that, while suffering the attendant emotional distress, until January
16, 2016, when she and her son were finally able leave Iran together. See id. at 85:14—18.

PROCEDURAL HISTORY

The Rezaians sued Iran on October 3, 2016, about ten months after Jason was
released from Evin Prison. See Compl. [Dkt. #1]. They duly served the summons and
complaint through diplomatic channels. See Return of Service Aff. [Dkt. # 13]. But Iran
never answered the complaint or otherwise appeared in this lawsuit. On February 27, 2018,
after Iran’s deadline to respond to the complaint had lapsed, the Rezaians filed a Motion
for Default Judgment [Dkt. # 19] against Iran.

The Court held two days of evidentiary hearings on the Rezaians’ motion. Each
plaintiff—Jason, Ali, and Mary Rezaian—testified about their experience during and after
Jason’s detention. Mehdi Khalaji, an expert on Iran’s domestic and foreign politics,
testified about Iran’s history of arresting dual-nationals for political purposes. And Stuart
Grassian, a psychiatrist and expert in psychological trauma, who analyzed Jason, Ali, and

Mary, testified about the effects of Jason’s detention on each of them.”

 

* In addition to the hearing evidence, the Rezaians submitted declarations in support of their motion for
default judgment from each witness who testified live and from Benjamin Sacks, an economist. They also
filed a Motion in Limine [Dkt. # 28] requesting that the declarations be admitted as evidence in support of
their Motion for Default Judgment. Consistent with the practice of other courts in this district that have
held hearings in FSIA default proceedings, the Rezaians’ motion is GRANTED. See, e.g., Cohen v. Islamic
Republic of Iran, 238 F. Supp. 3d 71, 77 (D.D.C. 2017) (considering affidavits attached to a motion for
default judgment, evidence submitted at a live hearing, and supplementary submissions filed after the

10
STANDARD OF REVIEW

A default judgment may be entered “when the adversary process has been halted
because of an essentially unresponsive party.” Jackson v. Beech, 636 F.2d 831, 836 (D.C.
Cir. 1980) (quoting H.F. Livermore Corp. v. Aktiengesellschaft Gebruder Loepfe, 432 F.2d
689, 691 (D.C. Cir. 1970)).

When default judgment is sought under the FSIA, plaintiffs must “establish{]
[their] ... right to relief by evidence satisfactory to the court” before the judgment is
entered. 28 U.S.C. § 1608(e). This requirement “imposes a duty on [the] court[] to not
simply accept a complaint’s unsupported allegations as true, and obligates courts to inquire
further before entering judgment against parties in default.” Firebird Glob. Master Fund
IT Ltd. v. Republic of Nauru, 915 F. Supp. 2d 124, 126 (D.D.C. 2013) (internal quotation
marks omitted); see 28 U.S.C. § 1608(e). But the Court need not “demand more or
different evidence than it would ordinarily receive.” Owens v. Republic of Sudan, 864 F.3d
751, 785 (D.C. Cir. 2017). And where a plaintiff invokes the FSIA’s terrorism exception,
as the Rezaians do here, “courts must be mindful that Congress enacted [that]
exception .. . with the ‘aim[] to prevent state sponsors of terrorism—entities particularly
unlikely to submit to this country’s laws—from escaping liability for their sins.” Braun v.
Islamic Republic of Iran, 228 F. Supp. 3d 64, 74 (D.D.C. 2017) (quoting Han Kim vy.

Democratic People’s Republic of Korea, 774 F.3d 1044, 1047-48 (D.C. Cir. 2014)).

 

hearing, when determining whether to enter default judgment against Iran under the FSIA).

1]
CONLUSIONS OF LAW

The Rezaians are entitled to a default judgment against Iran if “(1) the Court has
subject matter jurisdiction over the[ir] claims, (2) personal jurisdiction is properly
exercised over [Iran], (3) [the Rezaians] have presented satisfactory evidence to establish
their claims[,] ...and (4) [they] have satisfactorily proven that they are entitled to the
monetary damages they seek.” Braun, 228 F. Supp. 3d at 75. The first three of these
requirements are easily satisfied here. And as explained below, the Rezaians have proven
their entitlement to some, but not all, of the damages they seek. Accordingly, default
judgment will be entered in their favor.

I. Subject Matter Jurisdiction

“The FSIA provides the sole basis for obtaining jurisdiction over a foreign state in
a United States court.” Moradi v. Islamic Republic of Iran, 77 F. Supp. 3d 57, 65 (D.D.C.
2015). The Rezaians argue that this Court has jurisdiction over Iran through the FSIA’s
“terrorism exception.” See 28 U.S.C. § 1605A(a); id. § 1330(a). The terrorism exception
applies when money damages are sought (1) from a “foreign country [that] was designated
a state sponsor of terrorism at the time of the act,” (2) by “a national of the United States,”
(3) after “the claimant has afforded the foreign state a reasonable opportunity to arbitrate
the claim,”? (4) to compensate the claimant for “for personal injury or death caused by

torture, extrajudicial killing, aircraft sabotage, hostage taking, or the provision of material

 

> The third requirement applies only where damages are sought for an “act [that] occurred in the foreign
state against which the claim has been brought.” 28 U.S.C. § 1605A(a)(2)(A)(iii). Because the Rezaians
seek to hold Iran liable for acts that occurred in Tran, it applies here.

12
support or resources for such an act, if engaged in by an official, employee, or agent of a
foreign country.” Braun, 228 F. Supp. 3d at 75 (quotation marks and citations omitted).
All four of these elements are satisfied here.

First, the Rezaians seek money damages from Iran. “The Islamic Republic of Iran
has been designated a state sponsor of terrorism since January 19, 1984.” Moradi, 77 F.
Supp. 3d at 66. And it remains so designated to this day. See State Sponsors of Terrorism,
U.S. Dept. of State, http://www.state.gov/j/ct/list/c14151.htm.

Second, Jason, Ali, and Mary Rezaian were all born in the United States and are all
United States citizens. See Hr’g Tr. 22:7—16; 23:6-24:6; 95:12-24.

Third, when the Rezaians served Iran with the summons and complaint in this
matter, they included an offer to arbitrate their claims. See Notice of Offer to Arbitrate
[Dkt. # 3]; Return of Service Aff., [Dkt. # 13]. The offer satisfies the FSIA’s requirement
that Iran be given a reasonable opportunity to arbitrate their claims. See Moradi, 77 F.
Supp. 3d at 66 (finding FSIA jurisdiction when “an offer of arbitration was included with
the documents served on Iran’’); cf. Simpson v. Socialist People’s Libyan Arab Jamahiriya,
326 F.3d 230, 233 (D.C. Cir. 2003) (“a reasonable opportunity to arbitrate” need not
precede the filing of the complaint).

Finally, the damages sought by the Rezaians were caused by hostage taking and
torture. “The FSIA’s definition of ‘hostage taking’ is borrowed from Article | of the
International Convention Against the Taking of Hostages.” Fritz v. Islamic Republic of

Tran, 320 F. Supp. 3d 48, 78 (D.D.C. 2018) (citing 28 U.S.C. § 1605A(h)). According to

13
that treaty, hostage taking occurs when

[a]ny person . . . seizes or detains and threatens to kill, to injure or to continue
to detain another person . . . in order to compel a third party, namely, a State,
an international governmental organization, a natural or juridical person, or
a group of persons, to do or abstain from doing any act as an explicit or
implicit condition for the release of the hostage... .

International Convention Against the Taking of Hostages, art. 1, Dec. 17, 1979, 1316
U.N.T.S. 205, 207. At the hearing in this matter, Jason testified in detail how Iranian agents
seized, detained, and threatened to kill and maim him. Members of the Revolutionary
Guard explained to Mary that Iran took these actions with the intention of brokering a
prisoner trade with the United States. Taken together, these facts satisfy each element of
the Convention’s definition of hostage taking. Iran seized Jason, threatened to kill Jason,
and did so with the goal of compelling the United States to free Iranian prisoners as a
condition of Jason’s release.
“For the definition of ‘torture,’ the FSIA looks to the Torture Victim Protection Act
of 1991 ((TVPA’)....” Fritz, 320 F. Supp. 3d at 79. The TVPA provides that torture is
any act, directed against an individual in the offender’s custody or physical
control, by which severe pain or suffering (other than pain or suffering
arising from or inherent in, or incidental to, lawful sanctions), whether
physical or mental, is intentionally inflicted on that individual for such
purposes as obtaining from that individual or a third person information or a
confession, punishing that individual for an act that individual or a third
person has committed or is suspected of having committed, intimidating or

coercing that individual or a third person, or for any reason based on
discrimination of any kind.

TVPA, Pub. L. No. 102-256, § 3(b)(1), 106 Stat. 73, 73 (1992). Iran’s treatment of Jason

fits this description, too. There is no doubt that Jason experienced pain and suffering while

14
in Iran’s custody. He described squalid living conditions, solitary confinement,
malnutrition, physical ailments, and tenth-rate medical care—all suffered while imprisoned
by Iran’s Revolutionary Guard, and all causes of both immediate and persisting pain. And
there is likewise little doubt that the pain and suffering was inflicted on Jason “for [the]
purpose[] [of] obtaining ...a confession.” TVPA, Pub. L. No. 102-256, 106 Stat.
73. Jason testified that his captors repeatedly sought—often by threatening additional pain
and suffering—a videotaped confession to crimes that he did not commit.

To constitute torture, Jason’s pain and suffering must also have been “severe.”
TVPA, § 3(b)(1), 106 Stat. at 73. Unfortunately, however, Courts have been given “little
guidance in assessing” the severity required under the TVPA. Fritz, 320 F. Supp. 3d at
80. One telltale sign of torture is the imposition of suffering that “warrant[s] . . . universal
condemnation.” Price v. Socialist People’s Libyan Arab Jamahiriya, 294 F.3d 82, 92
(D.C. Cir. 2002). Iran’s conduct here, however, certainly fits that description. As I
observed at the evidentiary hearing, Jason’s story is, “if nothing else, . . . a living example
of how brutal and how lacking in any sense of due process” Iran can be. Hr’g Tr. 232:13-
18.

Moreover, former judges in this district have held conduct much like Iran’s
treatment of Jason is sufficiently severe to qualify as torture. In Massie v. Government of
the Democratic People’s Republic of Korea, for example, a Court held that the Democratic
People’s Republic of Korea tortured detainees who were “provided inadequate rations of

food,” “forced to live in unsanitary conditions,” and subjected to “individual threats of

15
death” and “severe beatings.” 592 F. Supp. 2d 57, 66, 74 (D.D.C. 2008) (Kennedy,
J.). Another judge in this district concluded that a detainee was tortured when he was held
at gunpoint, threatened with physical injury by interrogators, and locked “in a room with
no bed, window, light, electricity, water, toilet or adequate access to sanitary
facilities.” Daliberti v. Republic of Iraq, 146 F. Supp. 2d 19, 25 (D.D.C. 2001)
(Oberdorfer, J.). Iran’s treatment of Jason was similar. He was arrested at gunpoint, held
in unsanitary conditions and solitary confinement, threatened with death and
dismemberment by interrogators trying to elicit a confession, and provided inadequate food
and medical care. Following the reasoning of my colleagues who have confronted similar
facts, I conclude that Iran’s treatment of Jason was sufficiently severe to be characterized
as torture.

The only remaining hurdle to subject matter jurisdiction is the question whether “the
injuries . . . at issue were ‘caused by’” Iran’s torture and hostage taking. Fritz, 320 F. Supp.

399

3d at 85. The FSIA “require[s] only a showing of ‘proximate cause.’” Kilburn v. Socialist
People’s Libyan Arab Jamahiriya, 376 F.3d 1123, 1128 (D.C. Cir. 2004). And the
proximate cause standard can be met “by showing ‘some reasonable connection between
the act or omission of the defendant and the damages which the plaintiff has suffered.’”
Roth v. Islamic Republic of Iran, 78 F. Supp. 3d 379, 394 (D.D.C. 2015) (quoting Valore
v. Islamic Republic of Iran, 700 F. Supp. 2d 52, 66 (D.D.C. 2010)).

The Rezaians have satisfied this standard. The injuries that they allege—physical

and emotional distress stemming from Jason’s detention in Iran—are a direct result of Iran

16
torturing Jason and taking him hostage. Iran’s conduct was unquestionably “a substantial
factor in the sequence of events that led to” Jason’s physical pain and all three Rezaians’
emotional distress. Fritz, 320 F. Supp. 3d at 85 (quotation marks omitted). And the
Rezaians’ pain and emotional distress are just as unquestionably a “reasonably foreseeable
[and] . . . natural consequence of Iran’s conduct” here. Jd. (quotation marks omitted). The
injuries at issue in this suit were thus “caused by . . . act[s] of torture” and “hostage taking.”
28 U.S.C. § 1605A(a)(1).

The Rezaians, in short, are United States nationals seeking money damages from a
designated state sponsor of terrorism for injuries caused by hostage taking and torture after
offering to arbitrate the dispute. For those reasons, they have established that this Court
has jurisdiction over their claims against Iran.

II. Personal Jurisdiction

The Rezaians must also establish that this Court has personal jurisdiction over
Iran. “Under the FSIA, personal jurisdiction exists if the defendants have been properly
served pursuant to [28 U.S.C. §] 1608.” Flanagan v. Islamic Republic of Iran, 87 F. Supp.
3d 93, 113 (D.D.C. 2015). Section 1608 provides, in turn, that service may be made by
“special arrangement,” “in accordance with an applicable international convention on
service of judicial documents,” “by any form of mail requiring a signed receipt,” or by
diplomatic channels. 28 USC. § 1608(a). These four options are listed “‘in descending
order of preference’—and a plaintiff ‘must attempt service by the first method (or

determine that it is unavailable) before proceeding to the second method, and so on.’”

17
Angellino v. Royal Family Al-Saud, 688 F.3d 771, 773 (D.C. Cir. 2012) (quoting Ben—
Rafael v. Islamic Republic of Iran, 540 F. Supp. 2d 39, 52 (D.D.C. 2008)).

Here, the first three service options listed in section 1608 were unavailable. The
Rezaians have no “special relationship” with Iran that would permit service of legal
documents. “Iran is not party to an ‘international convention on service of judicial
documents.’” Ben-Rafael, 540 F. Supp. 2d at 52 (quoting 28 U.S.C. § 1608(a)(2)). And
Iran—a country that routinely rejects service of legal process by mail, see, e.g., id.; Roth v.
Islamic Republic of Iran, 78 F. Supp. 3d 379, 396 (D.D.C. 2015)—rejected mailings from
the Rezaians’ counsel during this case. See Mot. for Default J., Ex. G [Dkt. # 19}.
The Rezaians, therefore, correctly turned to service through diplomatic channels, the fourth
option for service.

The Rezaians’ service through diplomatic channels was effective. The Clerk of the
Court certified the mailing of the necessary documents to the United States Department of
State on November 2, 2016. See Certificate of Clerk [Dkt. # 10]. The State Department
then confirmed on March 1, 2017, that the documents had been delivered, by the Foreign
Interests Section of the Embassy of Switzerland in Tehran, to the Iranian Ministry of
Foreign Affairs. See Return of Service Aff. [Dkt. # 13]. This constitutes effective service
under 28 U.S.C. § 1608(a)(4). See Roth, 78 F. Supp. 3d at 396-97. Accordingly, Iran was
duly served, and this Court has personal jurisdiction of Iran in this case.

Ill. Iran’s Liability

“Although Section 1605A(c) provides a private right of action, it provides no

18
guidance on the substantive bases for liability to determine plaintiffs’ entitlement to
damages. Consequently, courts have applied ‘general principles of tort law,’ such as the
RESTATEMENT (SECOND) OF TORTS, to determine liability.” Braun, 228 F. Supp. 3d at 78
(collecting cases). The Rezaians offer four tort-law-based theories in support of their
asserted damages here.

First, the Rezaians argue that Iran assaulted Jason. They are correct. “Iran is liable
for assault...if...(1) it acted ‘intending to cause a harmful contact with..., or an
imminent apprehension of such a contact’ by, [Jason] and (2) [Jason was] ‘thereby put in
such imminent apprehension.’” Valore, 700 F. Supp. 2d at 76 (quoting RESTATEMENT
(SECOND) OF TORTS § 21(1)). Jason testified that, while being tortured, he was repeatedly
and credibly threatened with death and dismemberment—and that he believed his captors
might follow through on their threats. That is sufficient to establish that Iran’s acts of
torture constituted assault.

Second, the Rezaians contend that Iran is liable to Jason for battery. Battery requires
proof that Iran “acted ‘intending to cause a harmful or offensive contact with ..., or an
imminent apprehension of such a contact’ by, [Jason] and (2) ‘a harmful contact with’
[Jason] ‘directly or indirectly result[ed].’” Valore, 700 F. Supp. 2d at 77 (quoting
RESTATEMENT (SECOND) OF TORTS § 13). Hostage taking and torture “are, by their very
nature, intended to harm and to terrify by instilling fear of such harm.” Jd. And Jason’s
Iranian captors forcibly arrested him and repeatedly moved him around Evin Prison. Those

harmful contacts were acts of battery.

19
Third, the Rezaians claim that Iran falsely imprisoned Jason. Again, they are
correct. False imprisonment occurs when a defendant “acts intending to confine [a person]
within boundaries fixed by the actor,” the action “directly or indirectly results in such a
confinement of the other,” and the plaintiff “is conscious of the confinement or is harmed
by it.” Jenco v. Islamic Republic of Iran, 154 F. Supp. 2d 27, 34 (D.D.C. 2001) (quoting
RESTATEMENT (SECOND) OF TORTS § 35). Holding an innocent person hostage satisfies
all of these elements. See id.

Finally, the Rezaians argue that all three of them—Jason, Ali, and Mary—were
subjected to intentional infliction of emotional distress. Iran is “liable for intentional
infliction of emotional distress if [it], “by extreme and outrageous conduct[,] intentionally
or recklessly cause[d] severe emotional distress to”” each of them. Braun, 228 F. Supp. 3d
at 81 (quoting RESTATEMENT (SECOND) OF TORTS § 46(1)). Ali and Mary, who were not

399

“the direct recipient of the ‘extreme and outrageous conduct,’” can “recover[] if (1) they
are members of a victim’s immediate family”—which they are—and if “(2) they are
present at the time, or ‘the defendants’ conduct is sufficiently outrageous and intended to
inflict severe emotional harm upon a person [who] is not present.’” Jd. (quoting Estate of
Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 26—27 (D.D.C. 2009)). Jason, Ali,
and Mary all testified about the severe emotional distress that they experienced due to
Jason’s arrest and detention in Iran. There is no question that Iran detained and tortured

Jason intentionally. And both hostage taking and torture have been deemed sufficiently

outrageous to inflict severe emotional harm on family members who were not present. See

20
Sutherland v. Islamic Republic of Iran, 151 F. Supp. 2d 27, 49-50 (D.D.C. 2001). Iran is,
therefore, liable to all three of the Rezaians for intentional infliction of emotional distress.

IV. Damages

Section 1605A of the FSIA provides for “economic damages, solatium, pain and
suffering, and punitive damages.” 28 U.S.C. § 1605A(c)(4). The Rezaians seek damages
falling into three of those categories: They request damages for the pain and suffering
caused by Iran; damages for economic losses incurred as a result of Jason’s unlawful
detention; and punitive damages to punish Iran and deter future illegal conduct. They are
entitled to all three.

A. Pain and Suffering
“To obtain compensatory damages in a FSIA case, a plaintiff ‘must prove that the
consequences of the defendants’ acts were reasonably certain to occur, and they must prove

999

the amount of damages by a reasonable estimate.’” Hekmati v. Islamic Republic of Iran,
278 F. Supp. 3d 145, 163 (D.D.C. 2017) (quoting Reed v. Islamic Republic of Iran, 845 F.
Supp. 2d 204, 213 (D.D.C. 2012)). “Pain and suffering, past and future, are
obviously . . . reasonably certain consequence[s] of torture.” /d. And they are likewise
reasonably certain to follow from hostage taking. See Stansell v. Republic of Cuba, 217 F.
Supp. 3d 320, 345 (D.D.C. 2016). So the Rezaians are entitled to compensatory damages

for the pain and suffering that was caused by Iran’s conduct.

Courts “in this district . . . typically set damages for prolonged and abusive captivity

21
at $10,000 per day for the pain and suffering that victims experienced while imprisoned.”
Hekmati, 278 F. Supp. 3d at 163-64 (quotation marks and citation omitted). “[T]his
approach” also “obtained tacit approval from Congress when it enacted the Victims of
Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386, § 2002, 114 Stat.
1464 (2000), which resulted in the payment of certain terrorist victims at the rate of
approximately $10,000 per day of captivity.” Kilburn v. Islamic Republic of Iran, 699 F.
Supp. 2d 136, 156 (D.D.C. 2010). This case presents no reason to deviate from the
accepted approach to calculating pain and suffering damages for being held hostage. Jason
was held in captivity by Iran for 544 days. He is entitled to $10,000 for each of those
days—$5,440,000 in total—to compensate him for the pain and suffering caused by the
detention.

Jason also seeks damages for the pain and suffering he continues to experience after
his release. Pointing to reasoning in Massie v. Government of Democratic People’s
Republic of Korea, 592 F. Supp. 2d 57, 77 (D.D.C. 2008), Jason seeks $21,760,000 as
compensation for the ongoing harm. That total amounts to four times the $5,440,000
damages award for his time in prison.

To be sure, Jason has ongoing medical and psychological issues caused by Iran

torturing him and holding him hostage. But Massie does not stand for the proposition that,

 

* See, e.g., Stansell, 217 F. Supp. 3d at 346; Moradi, 77 F. Supp. 3d at 70; Massie v. Gov’t of Democratic
People’s Republic of Korea, 592 F. Supp. 2d 57, 77 (D.D.C. 2008); Price v. Socialist People’s Libyan Arab
Jamahiriya, 384 F. Supp. 2d 120, 134 (D.D.C. 2005); Sutherland v. Islamic Republic of Iran, 151 F. Supp.
2d 27, 51 (D.D.C. 2001).

22
after calculating damages for time spent in captivity, courts should, in all cases, quadruple
the award to quantify post-captivity pain and suffering. Courts must consider “the victim’s
age at the time of release (the length of time he will be experiencing pain and suffering)
and the extent of the victim’s long-term injuries” when estimating post-release damages.
Hekmati, 278 F. Supp. 3d at 164. Those factors differ from case to case. The plaintiffs in
Massie were taken hostage and 20-year-olds and provided evidence of significant mental
and physical harm suffered over the course of 39 years. See Massie, 592 F. Supp. 2d at
69-72, 77.

Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d 145 (D.D.C. 2017), provides
a more analogous case to Jason’s. There, the plaintiff was arrested by Iranian authorities,
then held in Evin Prison—at times, in solitary confinement—for 1,602 days. See id. at
150-55, 164. He was 32 years old when released, and he experienced ongoing
psychological difficulties due to the imprisonment. See id. at 155, 164. After reviewing
damages awards from a number of FSIA cases in this district—including Massie—the
Hekmati Court held that the plaintiff was entitled to a lump sum of “$10 million for his
post-release pain and suffering.” Jd. at 164. Jason was likewise held hostage and tortured
in Evin Prison. He was close to 40 years old when released, a bit older than the Hekmati
plaintiff, and he spent less time in prison. But the long-term psychological effects of his
detention are similar to those at issue in Hekmati, and Jason suffers from a number of
physical afflictions caused by his detention in Iran, as well. On balance, then, Jason’s

situation closely parallels the facts in Hekmati. He is, therefore, entitled to the same $10

23
million award to compensate him for post-release pain and suffering.

Ali and Mary also experienced emotional distress during Jason’s detention. And as
with FSIA plaintiffs who were directly harmed by torture and hostage taking, this district
has developed a standard damages award for the pain and suffering experienced by family
members of the victims of such crimes. See Reed v. Islamic Republic of Iran, 845 F. Supp.
2d 204, 213-14 (D.D.C. 2012). Under the standard framework, Mary, a parent of a victim,
is entitled to $2.5 million. See id. Ali, a sibling, is entitled to $1.25 million. See id.

These baseline awards can be enhanced “in cases with aggravating
circumstances.” Valore, 700 F. Supp. 2d at 85-86 (quotation marks and citations
omitted). The Rezaians request a 50% upward departure from the baseline here. They are
correct that an aggravating circumstance is present: While holding Jason hostage, Iran
surveilled Ali and interrogated Mary about her efforts to free him. This conduct goes well
beyond a typical case of hostage taking and, understandably, increased Ali’s and Mary’s
emotional distress and paranoia. But “departures [from the baseline damages award] are
usually relatively small.” /d. at 86. In Valore v. Islamic Republic of Iran, for example, the
Court capped an upward enhancement at 25% for a victim’s family member who “suffered
several nervous breakdowns, at least one of which required hospitalization,” and “from
which she has never fully recovered.” Jd. This Court does not see a reason for a greater
departure from the baseline here. Mary’s and Ali’s damages for pain and suffering will
each, therefore, be enhanced by 25%, making their awards $3,125,000 and $1,562,500,

respectively.

24
B. Economic Damages

The Rezaians also seek damages for lost earnings.° “As a general rule, lost
earnings—past and future—are compensable economic damages” in FSIA cases. Moradi,
77 F. Supp. 3d at 71 (citing RESTATEMENT (SECOND) OF ToRTS § 906). As with pain and
suffering damages, economic damages must be proven “by a reasonable estimate.” Id.
(quoting Reed, 845 F. Supp. 2d at 213). But “[uJnlike ... pain and suffering, lost earnings
are not hard to quantify,” and plaintiffs must do so “with competent evidence.” Jd.
Establishing a reasonable estimate of lost earnings through persuasive expert analysis
supported by sound factual bases has been deemed sufficient. See, e.g., Hekmati, 278 F.
Supp. 3d at 165. And here, the Rezaians testified about their lost earnings and submitted
an expert report from Benjamin A. Sacks (“Sacks”), an economist with the Brattle Group.
This evidence established that the Rezaians suffered economic losses caused by Iran.

Jason, for his part, never lost his primary income, the salary he drew from the
Washington Post. To its credit, the Post continued paying Jason’s salary during his
detention, and Jason still reports for the newspaper. But he has, nonetheless, presented
evidence of certain lost earnings caused by Iran’s conduct.

First, while living in Tehran, Jason performed consulting work on top of his day job
with the Post. Jason consulted for CBS’s 60 Minutes, appeared on CNN’s Parts Unknown,

and was in talks to work with other television programs on a long-term basis. Jason cannot

 

° After the hearing in this matter, the Rezaians wisely decided to limit their request for economic damages
to compensation for lost earnings. See Pls.’ Suppl. Brief on Damages (“Suppl. Br.”) at 12-13 [Dkt. # 34].

25
pursue the same sort of consulting work he was doing in Iran—assisting American
television programs shooting content inside Jran—now that he is prohibited from living in
the country. So the likely earnings from Jason’s budding consulting career are
compensable economic damages. Based on Jason’s testimony, Sacks estimates that Jason
would have earned $75,000 a year in consulting fees had he been able to continue working
from Iran. See Expert Report of Benjamin A. Sacks (“Sacks Report”) § 11 [Dkt. # 19-1].

Second, even though Jason continues to earn his salary from the Washington Post,
that salary was more valuable in Tehran, with its low cost of living, than it is in the District
of Columbia, Jason’s current hometown. Jason requests that Iran be held liable for the
wealth he loses each year due to the District’s higher cost of living, and caselaw supports
granting his request. See Baker v. Socialist People’s Libyan Arab Jamahirya, 775 F. Supp.
2d 48, 79 (D.D.C. 2011) (incorporating “appropriate cost of living adjustments” into an
award of economic damages). Holding Iran liable for wealth Jason is losing because of
Jran’s conduct is consistent, moreover, with general tort principles: “compensatory
damages [should] place [a plaintiff] in a position substantially equivalent in a pecuniary
way to that which he would have occupied had no tort been committed.” RESTATEMENT
(SECOND) OF TORTS § 903, cmt. a. Accordingly, Sacks properly incorporated a cost of
living adjustment into his lost earnings calculation for Jason.

Incorporating both the consulting income and a cost of living adjustment, and

 

° “[A] district court may rely on well-established statements of common law, found in state reporters, the

Restatement of Torts, and other respected treatises, in determining damages under § 1605A(c).” Fraenkel
v. Islamic Republic of Iran, 892 F.3d 348, 353 (D.C. Cir. 2018).

26
assuming a retirement age of 65, Sacks calculates Jason’s lost earnings as $8,231,603. See
Suppl. Br. at 21; Sacks Report 4 8—27, 32-34.

Jason’s lost earnings must, however, be discounted by the earnings from a book he
wrote about his experience in Iran. There is, of course, no sense in which a book deal is a
fair trade for being tortured and held hostage. But “the law of torts attempts primarily to
put an injured person in a position as nearly as possible equivalent to his position prior to
the tort.” RESTATEMENT (SECOND) OF TORTS § 901, cmt. a. Jason could not have won a
contract to write about his detention in Iran had that detention never happened. His
$350,000 book deal must, therefore, be accounted for when calculating his lost earnings.

Sacks recognizes this. See Sacks Report §] 32-34. But in his report, Sacks
discounts Jason’s lost earnings by only $175,000, on the theory that, prior to his detention,
Jason was planning to write a book and had discussed the possibility with publishing
agents. See id. Attributing a specific dollar amount to a book deal that never progressed
past “discussions” is far too speculative to pass muster in a lost earnings calculation. See
Moradi, 77 F. Supp. 3d at 71 (holding that “lost earnings are not hard to quantify” and must
be supported by “competent evidence”). Jason’s economic damages award must be
discounted by the full $350,000 earned from his post-detention book deal, which brings
the award to $8,056,603.

Ali and Mary also suffered economic damages. Ali neglected his consulting
business and incurred travel expenses to advocate for Jason’s release. He provided

evidence substantiating $1,103,508 in expenses and lost income. Mary resigned her job as

27
a teacher in Istanbul to help Jason’s cause from inside Iran. By spending her time in Iran,
rather than working, she lost $8,500 in income. Iran is liable for both of these losses.

With prejudgment interest applied,’ Jason’s lost earnings award is $8,407,267. Ali’s
award is $1,149,539. And Mary’s is $8,761.

C. Punitive Damages

The final category of damages at issue is punitive damages. Punitive damages “are
awarded not to compensate the victims, but to ‘punish outrageous behavior and deter such
outrageous conduct in the future.’” Braun, 228 F. Supp. 3d at 86 (quoting Kim v.
Democratic People’s Republic of Korea, 87 F. Supp. 3d 286, 290 (D.D.C. 2015)). Courts
have repeatedly held, in section 1605A cases, that Iran’s actions were outrageous, and
imposed substantial punitive damages awards as a result. See, e.g., Davis v. Islamic
Republic of Iran, 882 F. Supp. 2d 7, 17 (D.D.C. 2012); Oveissi v. Islamic Republic of Iran,
879 F. Supp. 2d 44, 57 (D.D.C. 2012); Estate of Brown v. Islamic Republic of Iran, 872 F.
Supp. 2d 37, 45 (D.D.C. 2012); Estate of Bland v. Islamic Republic of Iran, 831 F. Supp.
2d 150, 158 (D.D.C. 2011). Tran’s conduct in this case again satisfies the relevant standard.
Holding a man hostage and torturing him to gain leverage in negotiations with the United
States is outrageous, deserving of punishment, and surely in need of deterrence.

To calculate punitive damages awards in section 1605A cases, “courts consider

 

7 “Whether to award prejudgment interest is a matter committed to the discretion of the court, subject to
equitable considerations ....” Roth v. Syrian Arab Republic, No. 1:14-1946, 2018 WL 4680270, at *16
(D.D.C. Sept. 28, 2018). Here, Sacks “appl[ied] prejudgment interest, based on when expenses or losses
were incurred, through May 31, 2017,” the date of his report, “at the 3-year U.S. Treasury rate of 1.44%.”
Sacks Report § 36. I have concluded that this was appropriate.

28
(1) the character of the defendants’ act, (2) the nature and extent of harm to the plaintiffs
that the defendants caused or intended to cause, (3) the need for deterrence, and (4) the
wealth of the defendants.” Braun, 228 F. Supp. 3d at 86 (quotation marks omitted).
Employment of these factors has yielded several different methods of determining the
ultimate award. “One approach is to multiply the foreign state’s ‘annual expenditures on
terrorism’ by a factor between three and five.” Jd. at 87. This calculation method, which
has “result[ed] in awards in the billions of dollars,” is most commonly used in “case[s] of
exceptionally deadly attacks, such as the 1983 bombing of the Marine barracks in Beirut,
which killed 241 American military servicemen.” Jd. “Another approach awards a fixed
amount of $150,000,000 per affected family.” Jd. A third “award[s] punitive damages in
an amount equal to the total compensatory damages.” Moradi, 77 F. Supp. 3d at 73.

The Rezaians ask for a punitive damages award of “at least $1 billion,” based in
large part on Iran’s estimated expenditures on terrorism. Suppl. Br. at 22-27. But it is
difficult to describe Iran’s detention of Jason, however abhorrent, as “exceptionally
deadly.” Braun, 228 F. Supp. 3d at 87. In many ways, Iran’s conduct here resembles the
conduct at issue in Moradi v. Islamic Republic of Iran, where the plaintiff was arrested,
held in solitary confinement, and tortured into falsely confessing to crimes by Iranian
authorities. See 77 F. Supp. 3d at 60-64. In Moradi, the Court determined that punitive

damages should equal the amount of compensatory damages that were awarded.® See id.

 

8 The same method was used to determine punitive damages in Hekmati v. Islamic Republic of Iran, 278 F.
Supp. 3d 145, 167 (D.D.C. 2017), which, as discussed, is also factually similar to this case, see supra p. 23.

29
at 73. Here, though, Iran’s conduct does present an additional exacerbating factor, not
present in Moradi, that must be accounted for: The Rezaians presented evidence showing
that Iran arrested and detained Json to increase its bargaining leverage in ongoing
negotiations with the United States. “[T]he need for deter[ing],” Braun, 228 F. Supp. 3d
at 86, such conduct is critical, and so the punitive damages assessed here should be higher
than in Moradi. The Court concludes that the “$150,000,000 per affected family,” id. at
87, measure is most appropriate and, therefore, awards $150,000,000 in punitive damages
jointly to the Rezaians.

CONCLUSION

For the foregoing reasons, the Rezaians’ Motion for Default Judgment [Dkt. # 19]
and Motion in Limine [Dkt. #28] are GRANTED. The Clerk of the Court is directed to
enter judgment against Iran in the following amounts: Jason Rezaian is awarded
$15,440,000 in damages for pain and suffering and $8,407,267 in economic damages. Ali
Rezaian is awarded $1,562,500 in damages for pain and suffering and $1,149,539 in
economic damages. Mary Rezaian is awarded $3,125,000 in damages for pain and
suffering and $8,761 in economic damages. And the Rezaians are jointly awarded
$150,000,000 in punitive damages. An Order consistent with this decision accompanies

this Memorandum Opinion.

RICHARD ON
United States District Judge

30